Exhibit 10

FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO

SUBSIDIARY GUARANTEE AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT and FIRST AMENDMENT TO SUBSIDIARY GUARANTEE
AGREEMENT (collectively, this “First Amendment”), dated as of March 27, 2012,
among REYNOLDS AMERICAN INC., a North Carolina corporation (the “Borrower”), the
Subsidiary Guarantors party to the Subsidiary Guarantee Agreement referred to
below, various lending institutions (the “Lenders”) party to the Credit
Agreement referred to below and JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) under the Credit Agreement.
All capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided such terms in the Credit Agreement.

W I T N E S S T H :

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of July 29, 2011 (the “Credit Agreement”);

WHEREAS, the Subsidiary Guarantors are parties to the Subsidiary Guarantee
Agreement, dated as of July 29, 2011 (the “Subsidiary Guarantee Agreement”); and

WHEREAS, subject to the terms and conditions of this First Amendment, the
Borrower, the Subsidiary Guarantors and the Lenders wish to amend the Credit
Agreement and the Subsidiary Guarantee Agreement, in each case as provided
herein;

NOW, THEREFORE, it is agreed:

 

I.     Amendments to the Credit Agreement.

1.     The definitions of “Obligations” and “Swap Agreement” appearing in
Section 1 of the Credit Agreement are hereby amended and restated in their
entirety as follows:

““Obligations” means (i) all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to any
Lead Agent, any Issuing Bank, any Swingline Lender or any Lender pursuant to the
terms of this Agreement or any other Loan Document and (ii) all Designated Swap
Obligations, in the case of each of clauses (i) and (ii), including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding.”.

““Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or



--------------------------------------------------------------------------------

debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions (including, without
limitation, transactions to hedge or mitigate interest rate risk); provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.”

2.         Section 1 of the Credit Agreement is hereby further amended by
inserting the following new definitions in the appropriate alphabetical order
within said Section:

“Designated Swap Bank” means any Person that (i) is a Lender or an Affiliate of
a Lender at the time it enters into a Designated Swap Agreement, in its capacity
as a party thereto, or (ii) with respect to any Designated Swap Agreement
existing as of the First Amendment Effective Date, is a Lender or an Affiliate
of a Lender as of the First Amendment Effective Date, in its capacity as a party
thereto, in each case in the case of the immediately preceding clauses (i) and
(ii) together with such Person’s successors and permitted assigns.

“Designated Swap Agreement” means (i) any Swap Agreement between the Borrower
and a Lender or an Affiliate of a Lender at the time it enters into such Swap
Agreement or (ii) any Swap Agreement existing on the First Amendment Effective
Date between the Borrower and a Lender or an Affiliate of a Lender, that, in the
case of any such Swap Agreement referred to in immediately preceding clauses
(i) and (ii), has been designated in writing at any time on or after the First
Amendment Effective Date by the applicable Lender (or Affiliate of a Lender) to
the Administrative Agent and the Borrower as a “Designated Swap Agreement”. Each
holder of Designated Swap Obligations that is not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article VIII hereof for itself and
its Affiliates as if a “Lender” party hereto.

“Designated Swap Obligations” means any and all obligations of the Borrower
owing in connection with, or in respect of, any Designated Swap Agreement
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“First Amendment” means that certain First Amendment to Credit Agreement and
First Amendment to Subsidiary Guarantee Agreement, dated as of March 27, 2012,
by and among Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date” shall have the meaning assigned to such term in
the First Amendment.

 

-2-



--------------------------------------------------------------------------------

3.              Article VIII of the Credit Agreement is hereby amended by
inserting the following text at the end of said Article:

“No Designated Swap Bank that obtains the benefits hereof or of the Subsidiary
Guarantee Agreement by virtue of the provisions hereof or the Subsidiary
Guarantee Agreement shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article VIII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Designated Swap Obligations unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Deisgnated Swap Bank.”.

4. Section 9.17 of the Credit Agreement is hereby amended by (i) deleting clause
(b) of said Section in its entirety and inserting the following new clause
(b) in lieu thereof:

“(b)       At such time as (i) the Loans and all Obligations of the type
described in clause (i) of the definition thereof shall have been paid in full,
(ii) all Designated Swap Obligations then due and payable (or which will be due
and payable following notice or expiration of any grace period) shall have been
paid in full in cash or made subject to other arrangements satisfactory to such
holder (or such holder shall have otherwise consented in writing to the release
of the Subsidiary Guarantors from their obligations under the Subsidiary
Guarantee Agreement), (iii) the Commitments have been terminated and (iv) all
Letters of Credit shall be terminated (or cash collateralized or backstopped in
a manner satisfactory to each Issuing Bank), the Subsidiary Guarantors shall be
released from their obligations under the Subsidiary Guarantee Agreement, all
without delivery of any instrument or performance of any act by any Person.”;
and

(ii) inserting the following new clause (d) at the end of said Section:

“(d) Notwithstanding the foregoing, any release of Subsidiary Guarantors
effected in the manner permitted by the foregoing provisions of this
Section 9.17 shall not require the consent of any Designated Swap Bank.”.

5.      Exhibit B to the Credit Agreement (Form of Subsidiary Guarantee
Agreement) is hereby amended in the same manner as the Subsidiary Guarantee
Agreement pursuant to Section II hereof.

 

II. Amendments to the Subsidiary Guarantee Agreement.

1.      The first recital appearing in the Subsidiary Guarantee Agreement is
hereby amended and restated in its entirety as follows:

 

-3-



--------------------------------------------------------------------------------

“WHEREAS, (i) Reynolds American Inc. (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”) and the Administrative Agent have entered
into a Credit Agreement, dated as of July 29, 2011 (as amended, modified,
restated and/or supplemented from time to time, the “Credit Agreement”),
providing for the making of Loans to, and the issuance of, and participation in,
Letters of Credit for the account of the Borrower, all as contemplated therein
(the Lenders, each Issuing Bank, each Swingline Lender, the Administrative Agent
and their subsequent permitted assigns are herein called the “Lender Creditors”)
and (ii) the Borrower and the Designated Swap Banks may enter into Designated
Swap Agreements on the terms and conditions set forth therein (the Lender
Creditors and Designated Swap Banks being collectively referred to herein as the
“Guaranteed Creditors”);”.

2.      The fourth recital appearing in the Subsidiary Guarantee Agreement is
hereby amended and restated in its entirety as follows:

“WHEREAS, each Guarantor will obtain benefits from (i) the incurrence of Loans
by the Borrower and the issuance of, and participation in, Letters of Credit for
the account of the Borrower under the Credit Agreement and (ii) the entering
into by the Borrower and the Designated Swap Banks of Designated Swap Agreements
and, accordingly, desires to execute this Guarantee in order to induce the
Lenders to make Loans to the Borrower and issue, and/or participate in, Letters
of Credit for the account of the Borrower and the Designated Swap Banks to enter
into the Designated Swap Agreements;”.

3.      Section 1 of the Subsidiary Guarantee Agreement is hereby amended by
deleting the first paragraph of clause (a) in its entirety and inserting the
following paragraph in lieu thereof:

“Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as a primary obligor and not merely as surety to the
Guaranteed Creditors the full and prompt payment when due (whether at the stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (i) the principal of and interest on all Loans incurred by the
Borrower and all reimbursement obligations for LC Disbursements with respect to
Letters of Credit issued for the account of the Borrower, together with all the
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities and
indebtedness (including, without limitation, indemnities and fees (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the Credit
Agreement, whether or not such interest is an allowed claim in any such
proceeding)) owing by the Borrower to any Guaranteed Creditor, whether now
existing or hereafter incurred under, arising out of or in connection with, the
Credit Agreement, (ii) all Designated Swap Obligations owing by the Borrower to
any Guaranteed Creditor, whether now existing or hereafter incurred under,
arising out of or in connection with, any Designated Swap Agreement (including,
without limitation, any such obligations which, but for the automatic stay under

 

-4-



--------------------------------------------------------------------------------

Section 362(a) of the Bankruptcy Code, would become due and any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the Designated Swap Agreement,
whether or not such interest is an allowed claim in any such proceeding), and
(iii) the due performance and compliance by the Borrower with all of the terms,
conditions and agreements contained in the Credit Agreement and each Designated
Swap Agreement (all such principal, interest, liabilities, indebtedness and
obligations under this clause (a) being herein collectively called the
“Guaranteed Obligations”).”.

4.         Section 18 of the Subsidiary Guarantee Agreement is hereby amended by
(i) deleting clause (b) of said Section in its entirety and inserting the
following new clause (b) in lieu thereof:

“(b)     At such time as (i) the Loans and all Obligations of the type described
in clause (i) of the definition thereof as set forth in the Credit Agreement
shall have been paid in full, (ii) all Designated Swap Obligations then due and
payable (or which will be due and payable following notice or expiration of any
grace period) shall have been paid in full in cash or made subject to other
arrangements satisfactory to such holder (or such holder shall have otherwise
consented in writing to the release of the Guarantors from their obligations
under this Guarantee), (iii) the Commitments have been terminated and (iv) all
Letters of Credit shall be terminated (or cash collateralized or backstopped in
a manner satisfactory to each Issuing Bank), the Guarantors shall be released
from their obligations under this Guarantee, all without delivery of any
instrument or performance of any act by any Person.”; and

(ii) inserting the following new clause (c) at the end of said Section:

“(c)     Notwithstanding the foregoing, any release of Guarantors effected in
the manner permitted by the foregoing provisions of this Section 18 shall not
require the consent of any Designated Swap Bank.”.

 

III.     Miscellaneous Provisions.

1.     In order to induce the Lenders to enter into this First Amendment, the
Borrower hereby represents and warrants that:

(a)     no Default or Event of Default exists as of the First Amendment
Effective Date (as defined below), both before and after giving effect to this
First Amendment; and

(b)     all of the representations and warranties contained in the Credit
Agreement or other Loan Documents are true and correct in all material respects
on the First Amendment Effective Date, both before and after giving effect to
this First Amendment, with the same effect as though such representations and
warranties had been made on and as of the date hereof (it being understood that
any representation or warranty made as of a specific date shall be true and
correct in all material respects as of such specific date).

 

-5-



--------------------------------------------------------------------------------

2.        The Credit Agreement and the Subsidiary Guarantee Agreement, as
specifically amended by this First Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.

3.        This First Amendment is limited as specified and shall not constitute
a modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Loan Document.

4.        This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

5.        THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

6.        From and after the First Amendment Effective Date, all references in
the Credit Agreement and each of the other Loan Documents to the Credit
Agreement and the Subsidiary Guarantee Agreement shall be deemed to be
references to the Credit Agreement and the Subsidiary Guarantee Agreement, as
the case may be, as amended hereby.

7.        This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) when each of the Borrower, the Subsidiary Guarantors
and the Lenders constituting Required Lenders under the Credit Agreement shall
have executed and delivered a copy of this First Amendment (including by way of
email or facsimile transmission) of the same to White & Case LLP, 1155 Avenue of
the Americas, New York, New York 10036, Attention: Michael Brown (email:
Michael.Brown@whitecase.com; Facsimile No.: (212) 354-8113).

*     *     *

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

REYNOLDS AMERICAN INC., as the

    Borrower

By: /s/ Daniel A. Fawley                           Name: Daniel A. Fawley  
Title: Vice President and Treasurer



--------------------------------------------------------------------------------

R. J. REYNOLDS TOBACCO

HOLDINGS, INC., as a Subsidiary

Guarantor

     

R.J. REYNOLDS TOBACCO CO., as a

Subsidiary Guarantor

By:/s/ McDara P. Folan, III                            

      By: /s/ Daniel A. Fawley                             Name: McDara P.
Folan, III       Name: Daniel A. Fawley Title: Senior Vice President and
Secretary       Title: Vice President and Treasurer

Address for Notices:

P.O. Box 2866

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5500

Fax: 336-741-2998

     

Address for Notices:

401 N. Main St.

Winston-Salem, NC 27101

Phone: 336-741-5000

Fax: 336-741-7598

 

REYNOLDS FINANCE COMPANY, as a

Subsidiary Guarantor

     

CONWOOD HOLDINGS, INC., as a

Subsidiary Guarantor

By:/s/Caroline M. Price                                   By:/s/ McDara P.
Folan, III                            

Name: Caroline M. Price

Title: President

     

Name: McDara P. Folan, III

Title: President

Address for Notices:

1007 N. Orange Street, Suite 1402

Wilmington, DE 19801

Phone: 302-425-3550

Fax: 302-425-3554

     

Address for Notices:

401 N. Main St.

Winston-Salem, NC 27101

Phone: 336-741-2000

Fax: 336-741-2998

 

R. J. REYNOLDS GLOBAL PRODUCTS,

INC., as a Subsidiary Guarantor

 

 

By: /s/ Daniel A. Fawley                            

Name: Daniel A. Fawley

Title: Vice President and Treasurer

 

Address for Notices:

P.O. Box 688

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5500

Fax: 336-741-2998

     

AMERICAN SNUFF COMPANY, LLC, as

a Subsidiary Guarantor

 

 

By: /s/ Daniel A. Fawley                            

Name: Daniel A. Fawley

Title: Vice President and Treasurer

 

Address for Notices:

5106 Tradeport Dr.

Memphis, TN 38141

Phone: 901-761-2050

Fax: 336-728-0396



--------------------------------------------------------------------------------

ROSSWIL LLC, as a Subsidiary

Guarantor

 

By: /s/ Daniel A. Fawley                                

Name: Daniel A. Fawley

Title: Vice President and Treasurer

 

Address for Notices:

401 N. Main St.

Winston-Salem, NC 27101

Phone: 336-741-2000

Fax: 336-741-2998

   

R. J. REYNOLDS TOBACCO

COMPANY, as a Subsidiary Guarantor

 

By: /s/ Daniel A. Fawley                    

Name: Daniel A. Fawley

Title: Treasurer

 

Address for Notices:

P.O. Box 2959

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5000

Fax: 336-741-7598

REYNOLDS INNOVATIONS INC., as a

Subsidiary Guarantor

 

By: /s/ Daniel A. Fawley                                

Name: Daniel A. Fawley

Title: Treasurer

 

Address for Notices:

P.O. Box 685

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5700

Fax: 336-741-7598

   

RAI SERVICES COMPANY, as a

Subsidiary Guarantor

 

By:/s/ McDara P. Folan, III                    

Name: McDara P. Folan, III

Title: Senior Vice President, Deputy

        General Counsel and Secretary

 

Address for Notices:

P.O. Box 464

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-4500

Fax: 336-741-2998

SANTA FE NATURAL TOBACCO

COMPANY, INC., as a Subsidiary

Guarantor

 

By: /s/ Daniel A. Fawley                                

Name: Daniel A. Fawley

Title: Treasurer

 

Address for Notices:

One Plaza La Prensa

Santa Fe, NM 87507

Phone: 505-982-4257

Fax: 505-986-8445

   



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, Individually

    and as Administrative Agent

By:  

/s/ Berry Bergman

  Name: Barry Bergman   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

CITIBANK N.A.

By:

  /s/ Kenneth E. Quinn                       Name: Kenneth E. Quinn   Title:
Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

GOLDMAN SACHS BANK USA

By:

  /s/ Michelle Latzoni                       Name: Michelle Latzoni   Title:
Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

MIZUHO CORPORATE BANK, LTD.

By:

  /s/ James R. Fayen                       Name: James R. Fayen   Title: Deputy
General



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

MORGAN STANLEY BANK NA

By:

  /s/ Christopher Winthrop                       Name: Christopher Winthrop  
Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

AgFIRST FARM CREDIT BANK

By:

  /s/ Steven J. O’Shea                       Name: Steven J. O’Shea   Title:
Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

ROYAL BANK OF CANADA

By:

  /s/ G. David Cole                       Name: G. David Cole   Title:
Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

THE BANK OF NEW YORK MELLON

By:

  /s/ Jeffrey Dears                       Name: Jeffrey Dears   Title: Vice
President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

  /s/ Andrea S. Chen                       Name: Andrea S. Chen   Title:
Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

FARM CREDIT BANK OF TEXAS, as a Lender:

By:

  /s/ Alan Robinson                       Name: Alan Robinson   Title: Vice
President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

THE NORTHERN TRUST COMPANY

By:

  /s/ Sara Bravo                       Name: Sara Bravo   Title: Second Vice
President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG REYNOLDS AMERICAN, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND JP MORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

UNITED FCS, PCA d/b/a FCS COMMERCIAL FINANCE GROUP

By:

  /s/ Daniel J. Best                                           Name: Daniel J.
Best   Title: Vice President